Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 1 of 25 PageID #: 267




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------- X
 NICOLE STEWART, ELIZABETH
 AGRAMONTE and SUMMER APICELLA,
 on behalf of themselves and all others similarly
 situated,

                                    Plaintiffs,
                                                              CASE NO.
                  -against-                                   2:21-cv-00678-JS-AYS

 HAIN CELESTIAL GROUP, INC.,

                                     Defendant.
 -------------------------------------------------------- X
 SALLY BREDBERG and REBECCA
 BROMBERG, individually and on behalf of
 all others similarly situated,

                                    Plaintiffs,

                  -against-                                   2:21-cv-00758

 THE HAIN CELESTIAL GROUP, INC.,

                                     Defendant.
 -------------------------------------------------------- X
 ALYSSA MAYS, individually and on behalf
 of all others similarly situated,

                                    Plaintiffs,

                  -against-                                   2:21-cv-00805

 HAIN CELESTIAL GROUP, INC.,

                                     Defendant.
 -------------------------------------------------------- X
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 2 of 25 PageID #: 268




 -------------------------------------------------------- X
 MICHELLE WALLS, on behalf of herself
 and all others similarly situated; and N.W.,
 a minor child, by his parent and general
 guardian Michelle Walls, on behalf of himself
 and all others similarly situated,

                                    Plaintiffs,

                  -against-                                   1:21-cv-00870

 BEECH-NUT NUTRITION COMPANY;
 THE HAIN CELESTIAL GROUP, INC.;
 NURTURE, INC. D/B/A HAPPY FAMILY
 ORGANICS; GERBER PRODUCTS
 COMPANY; and PLUM PBC.,

                                    Defendants.

 -------------------------------------------------------- X
 LEE BOYD, individually and on behalf of all
 others similarly situated,

                                    Plaintiff,

                  -against-                                   2:21-cv-00884

 HAIN CELESTIAL GROUP, INC.,

                                     Defendant.
 -------------------------------------------------------- X
 KELLY MCKEON, RENEE BRYAN, and
 MARILYN CARSON, individually and on
 behalf of all others similarly situated,

                                    Plaintiffs,

                  -against-                                   2:21-cv-00938

 HAIN CELESTIAL GROUP, d/b/a Earth’s
 Best Organics,

                                     Defendant.
 -------------------------------------------------------- X
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 3 of 25 PageID #: 269




 -------------------------------------------------------- X
 LEIBA BAUMGARTEN, individually and on
 behalf of all others similarly situated,

                                    Plaintiff,

                  -against-                                   2:21-cv-00944

 THE HAIN CELESTIAL GROUP, INC.,

                                     Defendant.
 -------------------------------------------------------- X
 CHARLOTTE WILLOUGHBY,

                                    Plaintiff,

                  -against-                                   2:21-cv-00970

 HAIN CELESTIAL GROUP, d/b/a Earth’s
 Best Organics,

                                     Defendant.
 -------------------------------------------------------- X



     REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE STEWART
      PLAINTIFFS’ MOTION FOR CONSOLIDATION AND TO SET DEADLINES
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 4 of 25 PageID #: 270




                                                 TABLE OF CONTENTS

                                                                                                                                PAGE

 TABLE OF AUTHORITIES ......................................................................................................... ii

 I.       INTRODUCTION ..............................................................................................................1

 II.      ADDITIONAL CASES FILED IN THIS DISTRICT AND SUMMARY
          OF POSITIONS IN BRIEFS FILED IN RESPONSE TO
          THE STEWART PLAINTIFFS’ MOTION TO CONSOLIDATE ......................................3

 III.     ARGUMENT ......................................................................................................................5

          A.        All Responses to the Stewart Plaintiffs’ Motion Either Agree that
                    Consolidation of the Related Actions against Hain is Appropriate or Do
                    Not Oppose Consolidation of the Cases against Hain, Except for Wall .................5

          B.        The Stewart Plaintiffs Agree with the Non-Hain Defendants that
                    the Claims Against Them Filed in this Court Should Not Be Consolidated
                    with the Hain Cases and Instead Should Be Severed and Transferred ...................8

          C.        The Related Actions Should Be Consolidated as against Hain Along
                    with the Consumer Protection Claims against Hain in Walls and the Walls
                    PI Claims Should Be Put on a Separate Track With Coordinated Discovery .........9

          D.        A Stay is Not Required or Warranted Based on the Pending MDL Motion .........15

 IV.      CONCLUSION ………………………………………………………………………… 17




                                                                    i
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 5 of 25 PageID #: 271




                                                  TABLE OF AUTHORITIES

 CASE                                                                                                                             PAGE(S)

 Banacki v. OneWest Bank, FSB,
       276 F.R.D. 567 (E.D. Mich. 2011) .............................................................................13, 14

 Doug Brady, Inc. v. New Jersey Bldg. Laborers Statewide Funds
       250 F.R.D. 171 (D.N.J. 2008) ...........................................................................................14

 In re Consol. Parlodel Litig.,
        182 F.R.D. 441 (D.N.J. 1988) ............................................................................................14

 Pac. Recovery Sols. v. Cigna Behav. Health, Inc.,
        No. 5:20-cv-02251-EJD,
        2021 U.S. Dist. LEXIS 28654 (N.D. Cal. Feb. 16, 2021) .................................................12

 Parker v. Hyperdynamics Corp.,
        126 F. Supp. 3d 830 (S.D. Tex. 2015) .........................................................................13, 14

 Quinn v. JPMorgan Chase Bank, N.A.,
        No. 20-cv-4100 (JSR),
        2020 U.S. Dist. LEXIS 111202 (S.D.N.Y. June 24, 2020)................................................16


 RULES & STATUTES

 Federal Rules of Civil Procedure
        Rule 23(g) ......................................................................................................................3, 18
        Rule 42 ...............................................................................................................................11
        Rule 42(a)...................................................................................................................1, 8, 11
        Rule 42(a)(1) ......................................................................................................................11
        Rule 42(a)(3) ..................................................................................................................8, 11
        Rule 42(b) ....................................................................................................................11, 14

 RULES OF PROCEDURE OF THE UNITED STATES JUDICIAL PANEL ON
 MULTIDISTRICT LITIGATION
      MDL Rule 2.1(d) ...............................................................................................................15




                                                                       ii
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 6 of 25 PageID #: 272




        Plaintiffs Nicole Stewart, Elizabeth Agramonte and Summer Apicella (the Stewart

 Plaintiffs”), by and through their undersigned counsel, respectfully submit this reply memorandum

 of law in further support of their motion for consolidation (“Motion” or “Mot.”) of the above-

 captioned actions against Hain Celestial Group, Inc. (“Defendant” or “Hain”), as well as all

 subsequently filed or transferred related actions, as described below, pursuant to Federal Rule of

 Civil Procedure 42(a) (“Rule 42(a)”), and to set deadlines regarding the filing of motions for

 interim class counsel and a consolidated amended complaint.

 I.     INTRODUCTION

        When the Stewart Plaintiffs filed their Motion, there were a total of eight (8) class actions

 against Hain filed in this District arising from the same facts and circumstances. Now there are

 sixteen (16) such class actions pending in this District. A total of seven (7) briefs were filed in

 response to the pending Motion. The Stewart Plaintiffs submit this omnibus reply to respond to

 all of them.

        Of the seven responsive briefs, only a single plaintiff in one case out of the 16 total cases

 objects to the consolidation of the claims against Hain into a single action in this District. See

 Walls v. Beech-Nut Nutrition Co., et al., Case No. 1:21-cv-00870 (“Walls”). As discussed below,

 however, that sole objection does not prevent the Court from consolidating any and all consumer

 protection claims against Hain seeking economic damages, including those same consumer

 protection economic claims asserted in Walls and all the other cases included herein. The personal

 injury and strict liability non-economic damage claims asserted in Walls can be bifurcated from

 the consumer protection claims alleged in that case, put on a separate track, and coordinated with

 the consumer protection claims for discovery and other purposes. In fact, this comports with

 Hain’s proposal: Hain does not object to consolidation of the consumer protection cases but does



                                                 1
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 7 of 25 PageID #: 273




 seek a carve-out to consolidation for any cases alleging personal injury or products liability claims

 for non-economic damages (collectively, the “PI Claims”), including Walls. The Stewart Plaintiffs

 agree with such a carve-out and submit that Hain’s and the Walls plaintiff’s arguments can be

 addressed as to PI Claims by the creation of a separate track solely for such claims and coordinating

 discovery with the consumer protection claims.1

        As to the remaining responses to the Motion, the other two plaintiff groups fully support

 consolidation. Finally, to the extent the non-Hain defendants have expressed their objection to

 being included in a Hain consolidation, the Stewart Plaintiffs agree. The Stewart Plaintiffs also

 agree with those defendants to the extent they have expressed an intention to move to sever and

 transfer, appropriately leaving Hain as the only defendant in each case filed in this District.

        Notably, all the Related Actions, including the consumer protection type claims in Walls,

 allege that certain of Hain’s baby food products are and were tainted with toxic heavy metals,

 including arsenic, lead, cadmium, and mercury (the “Heavy Metals”), and that Hain

 misrepresented or omitted this fact from consumers. All seek, inter alia, injunctive relief barring

 Hain from continuing to misrepresent the truth about its products as well as monetary damages

 compensating for the purchase of the products. All will involve the same or similar discovery

 against Hain, and, in particular with respect to discovery relating to class certification, the PI

 Claims will also involve the same or similar discovery. All of the consumer protection type claims

 will involve the same experts and there is likely to be overlap in that regard with the PI Claims on

 at least some issues as well. As such, consolidation of all the Related Actions, and coordinated




 1
   The Stewart Plaintiffs submit concurrently herewith a revised Proposed Order which is updated
 to reflect the many additional cases filed against Hain in this District since the filing of their
 Motion and fully addresses the issues raised by the PI claims asserted by Walls and discussed in
 responses to the Motion.
                                                   2
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 8 of 25 PageID #: 274




 discovery at least through class certification of the PI Claims, is the most efficient manner and will

 not prejudice any party.

        In addition, after the Stewart Plaintiffs filed the instant Motion, the plaintiffs in one of the

 other actions at issue filed a petition for centralization (an “MDL”) with the Judicial Panel on

 Multidistrict Litigation (the “Panel”). While Plaintiff Walls suggests that the Court should simply

 refrain from taking any action in this matter for several months until the Panel issues a ruling in

 June 2021 on centralization, the MDL rules specifically provide that there is no stay when a motion

 is filed, no formal motion for a stay has been filed, and recent case law within this circuit

 demonstrates that a stay is not warranted. As such, the Stewart Plaintiffs respectfully request that

 their motion for consolidation be granted as discussed herein. Should the Court grant the Motion,

 the Stewart Plaintiffs further request that the Court set the deadline for the filing of motions seeking

 interim lead counsel appointment pursuant to Fed. R. Civ. P. 23(g) for ten (10) business days

 following the entry of the consolidation order, as well as a deadline for the filing of a consolidated

 amended complaint (and a separate complaint for the PI Claims) for 45 days following the entry

 of an order under Rule 23(g).

II.     ADDITIONAL CASES FILED IN THIS DISTRICT AND SUMMARY OF
        POSITIONS IN BRIEFS FILED IN RESPONSE TO THE STEWART
        PLAINTIFFS’ MOTION TO CONSOLIDATE

        To date, there are sixteen (16) class actions pending against Hain in this District relating to

 the allegations of the inclusion of Heavy Metals in its baby foods (the “Related Actions”).2 There



 2
   See (in order of filing in this District): (1) Stewart v. Hain Celestial Group, Inc., Case No. 2:21-
 cv-00678 (E.D.N.Y.); (2) Bredberg v. The Hain Celestial Group, Inc., Case No. 2:21-cv-00758
 (E.D.N.Y.); (3) Mays v. Hain Celestial Group, Inc., Case No. 2:21-cv-00805 (E.D.N.Y.); (4) Walls
 et al v. Beech-Nut Nutrition Corp. et al., Case No. 1:21-cv-00870 (E.D.N.Y.); (5) Boyd v. Hain
 Celestial Group, Inc., Case No. 2:21-cv-00884 (E.D.N.Y.); (6) McKeon v. Hain Celestial Group,
 d/b/a Earth’s Best Organics, Case No. 2:21-cv-00938 (E.D.N.Y.); (7) Baumgarten v. The Hain
 Celestial Group, Inc. et al, Case No. 2:21-cv-00944 (E.D.N.Y.); (8) Willoughby v. Hain Celestial
                                                    3
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 9 of 25 PageID #: 275




 are only three such class actions against Hain pending outside of this District.3

        Of the fifteen (15) cases aside from the Stewart action, plaintiffs in fourteen (14) of the

 Related Actions have not opposed consolidation. Of those, plaintiffs in two (2) of the Related

 Actions have expressly consented to and support the Stewart Plaintiffs’ Motion for Consolidation4

 and plaintiffs in the twelve (12) other Related Actions have submitted no papers in opposition.

 Only the single plaintiff in Walls has submitted an objection to consolidation. See Walls Plaintiff’s

 Response in Opposition to Stewart Plaintiffs’ Motion to Consolidate (“Walls Opp.”) (ECF No.

 36). Walls is a multi-defendant complaint that alleges class action claims on behalf of two types

 of classes: persons who bought the products and persons who consumed the products. It alleges

 essentially the same underlying facts against Hain as all the other Related Actions based upon the

 House Subcommittee Report described in the Stewart Plaintiffs’ Motion (at pages 3-7). The only

 difference between Walls and the other Related Actions is that Walls includes certain PI Claims.

        Notably, Hain does not oppose the Stewart Plaintiffs’ request to consolidate the Related

 Actions into a single proceeding before this Court. See The Hain Celestial Group, Inc.’s Response



 Group, d/b/a Earth’s Best Organics, Case No. 2:21-cv-00970 (E.D.N.Y.); (9) Zorrilla v. Hain
 Celestial Group, Inc., Case No. 2:21-cv-1062 (E.D.N.Y.); (10) Lopez-Sanchez v. Hain Celestial
 Group, Inc., Case No. 2:21-cv-1045 (E.D.N.Y.); (11) Galloway v. Hain Celestial Group, Inc.,
 Case No. 1:21-cv-1067 (E.D.N.Y.); (12) Baccari v. Hain Celestial Group, Inc., Case No. 2:21-cv-
 1076 (E.D.N.Y.); (13) Albano v. Hain Celestial Group, Inc., Case No. 2:21-cv-1118 (E.D.N.Y.);
 (14) Hanson v. Hain Celestial Group, Inc., Case No. 1:21-cv-1269 (E.D.N.Y.); (15) Lawrence v.
 Hain Celestial Group, Inc., Case No. 1:21-cv-1287 (E.D.N.Y.); and (16) Henry v. Hain Celestial
 Group, Inc., Case No. 2:21-cv-1293 (E.D.N.Y.). The Walls, Albano and Lawrence actions are the
 only cases above that include multiple defendants.
 3
  See Garces v. Gerber Products Co. et al, Case No. 1:21-cv-00719 (N.D. Ill.), Wallace et al v.
 Gerber Products Co. et al, Case No. 2:21-cv-02531 (D.N.J.), and Johnson v. Beech-Nut Nutrition
 Company et al, Case No. 2:21-cv-02096 (D. Kan.).
 4
   See McKeon v. Hain Celestial Group, d/b/a Earth’s Best Organics, Case No. 2:21-cv-00938
 (E.D.N.Y.) and Willoughby v. Hain Celestial Group, d/b/a Earth’s Best Organics, Case No. 2:21-
 cv-00970 (E.D.N.Y.).


                                                  4
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 10 of 25 PageID #: 276




 to Plaintiffs’ Motion to Consolidate Cases (“Hain Mem.”) (ECF No. 28). Rather, Hain objects to

 consolidation only to the extent that it encompasses lawsuits asserting PI Claims, including but not

 limited to Walls. Of the other baby food manufacturers named as defendants in Walls, Nurture

 Inc. (“Nurture”), Gerber Products Company (“Gerber”), and Plum, PBC (“Plum”) take no position

 on the Hain consolidation; however, they object to being included in such consolidation. Nurture

 and Gerber contend Walls (as well as Albano and Lawrence) improperly joined them in the action

 against Hain and that they will be moving to sever and transfer such claims out of the Hain case.

 The Stewart Plaintiffs agree that the non-Hain defendants have been improperly joined in the Hain

 action and that they should not be part of the Hain consolidation.5 Beech-Nut Nutrition Co.

 (“Beech-Nut”), also named as a defendant in Walls, has not submitted papers in response to this

 Motion.

III.    ARGUMENT

        A.      All Responses to the Stewart Plaintiffs’ Motion Either Agree that
                Consolidation of the Related Actions against Hain is Appropriate or Do Not
                Oppose Consolidation of the Cases against Hain, Except for Walls

        As noted above, there were seven (7) briefs filed in response to the Stewart Plaintiffs’

 Motion for Consolidation. They fall into the following categories:

                ● one was filed by Hain (which does not oppose consolidation generally of the

                Related Actions against Hain but only disagrees with consolidating any cases,

                including Walls, that allege PI Claims);




 5
  Plum notes that Walls is currently pending before Judge Gujarati in Brooklyn in the E.D.N.Y.
 However, this Motion seeks consolidation of all cases pending in this District. Brooklyn, like
 Central Islip, is in this District. While Plum does not expressly state it will be moving to sever, as
 do Gerber and Nurture, it suggests there could be such a severance. See ECF No. 25 (Objection
 of Non-Party Plum, PBC to the Motion to Consolidate Walls v. Beechnut Nutrition Co., et al. with
 Cases Currently Pending against Defendant, Hain Celestial Group, Inc.), at 2 n.1.
                                                   5
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 11 of 25 PageID #: 277




                ● three were filed by other named defendants besides Hain (Gerber, Nurture and

                Plum, which do not take a position on a Hain consolidation but argue against being

                consolidated therewith); and

                ● three were filed by other plaintiffs (the Willoughby and McKeon plaintiffs, who

                agree with fully consolidating all cases, and Walls, who opposes any and all

                consolidation).

        Notably, of all the responses submitted, only the Walls plaintiff objects to any

 consolidation. Moreover, none of the other plaintiffs in the remaining twelve (12) cases currently

 pending in this District filed a response, thereby indicating they do not oppose such consolidation.

 As discussed more fully below in Section II, the Stewart Plaintiffs agree with defendants Gerber,

 Nurture and Plum that claims against them should not be consolidated with claims against Hain.

 Therefore, given that there is only one single plaintiff opposing consolidation in its entirety, which

 opposition is unwarranted as discussed more fully below in Section III, consolidation should be

 granted as to the Related Actions other than the Walls PI Claims, as it would support efficiency

 and judicial economy, and there is no prejudice to any party to do so.

        Courts in other jurisdictions have already begun consolidating the Heavy Metal baby food

 cases against other defendants and proceeding with the consolidated litigations. Judge O’Grady

 recently consolidated cases pending against defendant Gerber in the Eastern District of Virginia

 that similarly allege that Gerber baby foods contain Heavy Metals. See Declaration of Janine L.

 Pollack in Further Support of the Stewart Plaintiffs’ Motion for Consolidation and to Set Deadlines

 (“Pollack Declaration”), Exhibit 1 (Keeter v. Gerber Products Co., 1:21-cv-00269-LO-TCB,

 Consolidation Order (E.D. Va. Mar. 15, 2021)). As here, the plaintiffs in those pending cases

 argued that the cases involved common question of law and fact against defendant Gerber and



                                                   6
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 12 of 25 PageID #: 278




 should be consolidated for efficiency and judicial economy. The Court granted consolidation and

 further ordered that the plaintiffs file a consolidated complaint within 45 days. See id.

        Similarly, the plaintiffs in all pending cases against defendant Beech-Nut in the Northern

 District of New York recently submitted a stipulation agreeing to consolidation and Beech-Nut

 advised that it did not oppose such consolidation. The court entered and ordered the stipulation

 consolidating all the related actions in that District as well as any future such actions and ordered

 that Beech-Nut shall respond to any consolidated complaint no later than 60 days following service

 of same or by May 15, 2021, whichever is later. See, e.g., Pollack Declaration, Exhibit 2 (Thomas

 et al. v. Beech-Nut Nutrition Co., 1:21-cv-0133-TJM-CFH (Mar. 19, 2021 N.D.N.Y.), ECF No.

 55). As here, all such cases similarly allege that Beech-Nut baby foods contain Heavy Metals, and

 the plaintiffs argued that the cases involved common question of law and fact against defendant

 Beech-Nut and should be consolidated for efficiency and judicial economy.6

        Here, there is overwhelming agreement that consolidation of the cases against Hain is

 proper. Leaving aside the issue of the PI Claims in Walls, Hain does not oppose consolidation of

 all the other Related Actions including in the Motion. Two other plaintiff groups have filed

 responses agreeing that consolidation is appropriate as well. And none of the other plaintiff groups

 have opposed consolidation of the Hain cases. The non-Hain defendants have taken no position

 as to a Hain consolidation and argue only that they should not be a part of any such consolidation,




 6
   Judge Gonzalez Rogers also recently granted a motion to consolidate the two pending cases in
 the Northern District of California against defendant Plum based on the similar allegations as those
 in Hain regarding Heavy Metals in Plum baby foods. See Pollack Declaration, Exhibit 3 (Gulkarov
 v. Plum PBC, No. 21-cv-00913-YGR, Order Consolidating Cases (N.D. Cal. Mar. 9, 2021), ECF
 No. 14). Moreover, the court later ordered relation of an individual action alleging personal injury
 type claims against Plum, as opposed to consolidation, with the consolidated class actions. See
 Pollack Declaration, Exhibit 4 (Gulkarov v. Plum PBC, No. 21-cv-00913-YGR, Order Relating
 Cases (N.D. Cal. Mar. 18, 2021), ECF No. 22).
                                                  7
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 13 of 25 PageID #: 279




 a position with which the Stewart Plaintiffs agree. Given this widespread agreement or non-

 opposition, consolidation should be granted as requested herein, as other courts have done in other

 non-Hain Heavy Metal baby food cases discussed above.

        B.      The Stewart Plaintiffs Agree with the Non-Hain Defendants that the Claims
                Against Them Filed in this Court Should Not Be Consolidated with the Hain
                Cases and Instead Should Be Severed and Transferred

        Defendants Gerber7, Nurture and Plum argue that the claims against these defendants

 should not be consolidated into the Hain cases in this District. The Stewart Plaintiffs agree, and

 they specifically stated in their Motion that the Walls action, which at the time was the only multi-

 defendant case on file, should only “be consolidated at this time to the extent it names Hain as a

 defendant therein.” See Mot. at 2 n.5. The Stewart Plaintiffs further explained that they anticipated

 that the non-Hain defendants would appear in the Walls case and move to sever the improperly

 joined claims against them, and that the Court’s rulings thereon would resolve the multi-defendant

 issues, leaving Hain as the only defendant in that case. See id. (citing Rule 42(a)(3), which states,

 “If actions before the court involve a common question of law or fact, the court may: … (3) issue

 any other orders to avoid unnecessary cost or delay.”). Rule 42(a) provides the Court sufficient

 flexibility in this circumstance to consolidate cases that improperly initially named non-Hain

 defendants only to the extent that they name Hain as a defendant while the Court hears and then

 rules on motions to sever by the non-Hain defendants.

        The Stewart Plaintiffs agree that to the extent any of the three multi-defendant cases in this

 District assert claims against non-Hain defendants as well as Hain, they are improperly joined and

 should be severed and transferred as appropriate, leaving only Hain as a defendant in the Related




 7
   Defendant Gerber has moved to intervene in this action for the limited purpose of responding to
 this Motion and the Stewart Plaintiffs do not oppose that motion to intervene.
                                                  8
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 14 of 25 PageID #: 280




 Actions. There is no reason not to consolidate these cases with that qualification, along with all

 the other Related Actions filed only against Hain (other than the PI Claims), so that the cases can

 proceed expeditiously and efficiently at this time.

        C.      The Related Actions Should Be Consolidated as against Hain Along with the
                Consumer Protection Claims against Hain in Walls and the Walls PI Claims
                Should Be Put on a Separate Track With Coordinated Discovery

        While Hain does not object to the consolidation sought by the Stewart Plaintiffs generally,

 it argues against consolidation of any case “asserting product liability or personal injury claims,

 including but not limited to Walls.” Hain Mem. at 2. As a threshold matter, only the Walls action

 currently alleges any such claims although most of the Walls claims are consumer protection type

 class claims that are the same as all the other Related Actions, and there is only one plaintiff in

 that case. Hain argues that the Walls plaintiff asserts claims for negligence, gross negligence, and

 strict products liability, with such claims “hing[ing] on highly individualized questions of

 causation and injury and accordingly implicate far different factual and legal issues than the

 consumer fraud lawsuits pending in this District.” Id. The Walls plaintiff makes somewhat

 different arguments against consolidation, stating that it is improper because she seeks to represent

 classes of persons who actually consumed the products, in addition to those who only purchased

 the products, and because she includes claims against the non-Hain defendants. See Walls Opp. at

 7. Thus, she argues, consolidation is improper because the “magnitude and complexity of the

 Walls case” make it “substantially different than the more limited Stewart Complaint.” Id. at 8.

 As demonstrated below, all such arguments can be resolved by the bifurcation of the consumer

 protection and PI Claims in Walls, the inclusion of the Walls consumer protection claims in the

 Related Actions, the creation of a separate track for solely PI Claims (in Walls and any subsequent

 claims), and the coordination of such PI Claims for purposes of discovery with the Related Actions.



                                                  9
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 15 of 25 PageID #: 281




        First, as the non-Hain defendants have pointed out, the Walls plaintiff has improperly

 joined them as defendants in this District and there will likely be severance and transfer. The Walls

 plaintiff should not be permitted to utilize her improper joinder as the foundation to argue against

 consolidation to prevent plaintiffs in 15 other Related Actions from proceeding in a consolidated

 and organized manner. Second, while the Walls plaintiff attempts to argue that her claims are

 different than the Stewart Plaintiffs’ claims (Walls seemingly ignores all the other complaints

 against Hain nearly identical to the Stewart Plaintiffs’ complaint for which consolidation is sought

 here), it simply is not true. A review of the allegations demonstrates that both complaints are

 nearly identical, alleging that Hain acted improperly, including failing to disclose and making

 misrepresentations, regarding Heavy Metals in its products. The Walls plaintiff’s own description

 of her case makes this clear. See, e.g., Walls Opp. at 2-3 (showing that the Walls factual allegations

 against Hain are essentially identical to the Stewart Plaintiffs’ allegations – as well as to all the

 other Related Actions at issue on this consolidation motion). For example, Walls describes her

 complaint as based upon the House Subcommittee Report “as well as independent research into

 representations made by [Hain] in [its] product labeling, advertising, communications, and

 websites.”   Id. at 2.    The Stewart Complaint is therefore based upon the same facts and

 circumstances as are all the other complaints in the Related Actions against Hain that are the

 subject of this Motion.

        The only difference between the Walls class complaint and the Stewart and the other

 Related Action class complaints is that Walls includes certain PI Claims, although they are all

 asserted on behalf of a class.8 However, as described above, creating a separate track for these PI




 8
  While the Walls plaintiff states that she asks for medical monitoring relief whereas the other
 purchaser plaintiffs in the Related Actions do not, she only requests that on behalf of the class who
                                                  10
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 16 of 25 PageID #: 282




 Claims and coordinating discovery for such claims with the Related Actions would constitute a

 practical resolution of any concerns by Walls and Hain that such claims are different than the

 consumer deception claims, which should all be consolidated, including those alleged in Walls.9

         Indeed, the Court can utilize Rule 42(a)(1) (to “join for hearing or trial any or all matters

 at issue in the actions”) and Rule 42(a)(3) (to “issue any other orders to avoid unnecessary cost or

 delay”) to the extent necessary to issue whatever rulings will achieve the most efficient process

 for the Court and the parties should there be differences in the classes or claims. But because all

 are based on the same facts and circumstances, the discovery from Hain for all claims is essentially

 the same, and thus discovery for the PI Claims in Walls can easily be coordinated with the Related

 Actions, at least until class certification is decided. If class certification is denied for the PI Claims

 in Walls, the Court can simply proceed with a separate trial for that single plaintiff. See Rule 42(b).

 The Court has discretion to deal with any separate issues under Rule 42, as noted above, for

 example if additional discovery is warranted for those claims. The benefits of organizing the cases

 in this way would far outweigh any minor discovery issues related to these types of claims. And

 there would be no prejudice to the Walls plaintiff or Defendant given the Court’s inherent ability

 to make appropriate separate rulings under Rule 42(a).10 In fact, the Walls plaintiff agrees that the



 purchased the products (not those who consumed it, who would be the persons potentially in need
 of medical monitoring). See Walls complaint, ¶¶ 160, 177, 188, 201, 216.
 9
    Plaintiff Walls admits that both her complaint and the Stewart Plaintiffs’ complaint assert
 consumer protection class claims under New York law as well as unjust enrichment. These types
 of claims should be included in the consolidation of the Related Actions.
 10
    Walls seems to suggest that the pendency of three class cases outside this District against Hain
 militates against consolidation of the cases against Hain within this District because “these non-
 EDNY cases would create potentially numerous divergent outcomes for class members as well as
 divergent obligations for Hain.” Walls Opp. at 9. This argument is internally inconsistent as
 Walls’ desire to avoid “divergent outcomes” instead would be furthered by the consolidation of
 the cases against Hain filed in this District. Moreover, the likely outcome will be that Hain will
 move to transfer those few cases in other Districts into this one, which cases would be
 automatically included into the consolidated cases here if the Court grants the Motion. This is the
                                                    11
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 17 of 25 PageID #: 283




 consolidation the Stewart Plaintiffs seek would “benefit plaintiffs that had purchased Hain

 products and had filed in the Eastern District of New York, by consolidating their claims into a

 single proceeding; and Hain, in defending against those claims before a single judge within this

 district, would receive the same benefit.” Walls Opp. at 8 n.2.

        The cases cited by Walls do not support denial of consolidation of her non-PI Claims with

 the other pending Related Actions against Hain in this District. For example, in Pac. Recovery

 Sols. v. Cigna Behav. Health, Inc., No. 5:20-cv-02251-EJD, 2021 U.S. Dist. LEXIS 28654 (N.D.

 Cal. Feb. 16, 2021), the court denied the defendant’s motion for consolidation because one case

 was an individual action and one was a class action, the two cases involved different provider

 plaintiffs and different patients as well as a different defendant. See id. at *12. Moreover, the two

 cases involved different treatments and the differences in parties and services would impact the

 nature and scope of discovery which would lead to inconvenience and delay for the smaller

 individual case and would not promote efficiencies. See id. at *12-13. The cases also involved

 different time frames. See id. at *13. In addition, the court noted that because the class action had

 much more expansive claims, such as RICO, the Sherman Act, and civil conspiracy, there was not

 a substantial overlap of the underlying facts and such claims could increase the scope of discovery

 and motion practice far beyond what was needed in the individual action, thereby causing prejudice

 to that case. See id. at *13-14. Finally, the procedural postures of the cases were different because

 the parties in the individual action were involved in an earlier filed suit, engaged in settlement

 discussions, discovery and mediation and the complaint had been subject to two motions to

 dismiss, so the individual action had progressed further than the class action. See id. at *14-15.




 most efficient outcome and completely avoids the “divergent outcomes” Walls purportedly seeks
 to avoid.
                                                  12
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 18 of 25 PageID #: 284




 These facts are vastly different from those here, where all of the cases are class actions, all will

 ultimately have a single defendant, the discovery of Hain will be the same in all cases, the cases

 all involve the same time frame, and all are in the same procedural posture. Thus, this case does

 not support wholesale denial of consolidation here but does support creating a separate track for

 the PI Claims with coordinated discovery.

        Similarly, in Banacki v. OneWest Bank, FSB, 276 F.R.D. 567 (E.D. Mich. 2011), the court

 held that individual issues predominated over the common ones, requiring denial of consolidation.

 See id. at 571-73. For example, the claims asserted by each of the classes in the various cases

 varied dramatically and the only common issue was the involvement of one defendant but the court

 held that there would be unfair prejudice to the numerous other defendants because the claims in

 each case were so different. See id. at 572. Indeed, while a few of the defendants did overlap,

 they were not the same in all of the 11 cases sought to be consolidated. See id. at 571. That is not

 the situation here, where Hain will ultimately be the only defendant, and the claims in all of the

 cases at issue are substantially similar, including most of the claims in Walls other than the few PI

 Claims (which arise from the same facts and circumstances as all the other claims). Once a

 separate track is created for the PI Claims, any individual issues relating to such claims do not

 predominate over the common ones in the Related Actions and they can be dealt with through the

 proper procedural mechanisms but this does not warrant wholesale denial of consolidation in all

 of the Related Actions.

        In Parker v. Hyperdynamics Corp., 126 F. Supp. 3d 830 (S.D. Tex. 2015), also cited by

 Walls, the court denied consolidation because the movant was attempting to consolidate cases

 raising Federal Corrupt Practices Act claims with cases asserting ordinary securities fraud claims,

 which was a “different type of wrongdoing under a separate statutory framework with different



                                                  13
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 19 of 25 PageID #: 285




 legal and ethical considerations for the factfinder.” Id. at 837. Here, again, a separate track for

 the Walls PI Claims with coordinated discovery cures any such concerns. Finally, in Doug Brady,

 Inc. v. New Jersey Bldg. Laborers Statewide Funds, 250 F.R.D. 171 (D.N.J. 2008), cited by Walls,

 the court actually granted consolidation, although the factual circumstances were entirely

 inapposite to those here, having to do with the enforcement of an arbitration award. See id. at 176.

         In addition to Banacki, supra, Hain relies on In re Consol. Parlodel Litig., 182 F.R.D. 441

 (D.N.J. 1988), to argue against consolidation of Walls. But Parlodel actually supports the Stewart

 Plaintiffs’ proposal of consolidation of the Related Actions with a separate track for the Walls PI

 Claims and coordinated discovery, at least for pre-trial discovery purposes. Parlodel was a non-

 class case involving 16 women and their husbands in 14 separate cases across the country against

 Novartis Pharmaceuticals Corporation alleging all different types of injuries from the drug

 Parlodel and the causes of action and factual premises for the claims varied between the actions.

 See id. at 443. The Magistrate Judge had previously consolidated the cases for discovery purposes

 and the plaintiffs moved to consolidate the cases for trial. See id. As such, this case fully supports

 consolidation of the Related Actions with a separate track for the Walls PI Claims for purposes of

 pre-trial discovery at this time.

         While the court in Parlodel held that consolidation of all the individual actions for trial

 was not proper because the facts for each plaintiff would overshadow the common questions due

 to the evidence of different injuries that would be presented to the jury in each case, the Stewart

 Plaintiffs’ proposal for a separate track for the PI Claims recognizes that separate trials would

 likely be necessary for those claims. Notably, if the Court does not certify the Walls PI Claims,

 then there would only be a need for a separate trial for plaintiff Walls alone. If the Court grants

 class certification for those PI Claims, then they can proceed in a separate trial. See Rule 42(b).



                                                  14
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 20 of 25 PageID #: 286




 Until at least the time when the Court rules on class certification, however, discovery against

 Hain will likely involve much of the same documents and witnesses in the Related Actions as for

 the PI Claims and thus could easily be coordinated and neither Walls nor Hain has identified any

 discovery from Hain that would be different.

        D.      A Stay is Not Required or Warranted Based on the Pending MDL Motion

        The Panel’s rules provide that cases that are included in an MDL motion are not

 automatically stayed. See MDL Rule 2.1(d) (“The pendency of a motion … before the Panel …

 does not affect or suspend orders and pretrial proceedings in any pending federal district court

 action and does not limit the pretrial jurisdiction of that court.”). Here, no party has moved for a

 stay based on the MDL proceedings, including Hain and the Walls plaintiff. Yet the Walls plaintiff

 appears to suggest that despite the clear rule that there is no automatic stay, and despite Walls not

 having moved for a stay, the cases pending before this Court have been “usurped” by the MDL

 and thus this Court should simply sit and do nothing to move these cases forward while the MDL

 is pending. See Walls Opp. at 1. Walls argues that the briefing will be completed by April 6, 2021,

 and as such this Court should simply “wait for a decision from the Panel.” Id. However, the next

 MDL hearing is not until the last days of May, with any ruling unlikely to be issued until mid-June

 (or even later), months away. Walls provides no basis for this delay. Her only attempted

 justification is that if the MDL is granted, this Court will have “wasted” some resources. See id.

 at 6. But that is always a possibility when an MDL petition is pending, yet the rules expressly

 provide that there is no stay. As such, there is no valid justification for a stay (and no other party

 is requesting one).

        Moreover, the Panel states on its ECF entry to all affected cases that “[i]n their briefs, the

 parties should address what steps they have taken to pursue alternatives to centralization



                                                  15
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 21 of 25 PageID #: 287




 (including, but not limited to, engaging in informal coordination of discovery and scheduling, and

 seeking Section 1404 transfer of one or more of the subject cases.).” In re: Baby Food Marketing,

 Sales Practices and Products Liability Litigation, MDL No. 2997, ECF No. 3 (Mar. 9, 2021

 JPML). This instruction from the Panel itself directly contradicts Walls’ argument that all activity

 should cease until the Panel issues its ruling. Instead, it fully supports the Stewart Plaintiffs’

 activities here to consolidate the cases, and also signals that Hain should seek Section 1404 transfer

 at this time of the three cases pending outside this District. The Panel’s instructions further support

 the stated intentions of the non-Hain defendants that they will be moving to sever the claims against

 them that were improperly included in the Walls complaint (as well as Albano and Lawrence) and

 transfer those claims out of this District.

         A recent ruling by Judge Rakoff in the Southern District of New York illustrates why the

 Walls plaintiff’s request to this Court to do nothing on these pending cases for at least three months

 should be rejected. See Quinn v. JPMorgan Chase Bank, N.A., No. 20-cv-4100 (JSR), 2020 U.S.

 Dist. LEXIS 111202 (S.D.N.Y. June 24, 2020). In Quinn, the defendant bank sought a stay in the

 four cases before Judge Rakoff pending a ruling by the Panel on centralization. As here, the MDL

 briefing had begun but there was no date set for the hearing. See id. at *4. There were 31 other

 similar cases pending against at least 120 defendants. See id. Judge Rakoff denied the stay for

 numerous reasons, including that it would not make sense to put the cases on hold for “weeks or

 months” given that the earliest date for the Panel’s hearing was over a month away at that time.

 See id. at *5. Moreover, Judge Rakoff noted that “the JPML may well deny the petition. Over the

 last five years, the JPML has denied petitions for centralization in 60 percent of the cases. Further

 still, of the 40 percent of petitions that were granted, many were unopposed, whereas here there is

 substantial opposition to centralization. Accordingly, as a mere matter of probabilities, the petition



                                                   16
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 22 of 25 PageID #: 288




 has a meaningful possibility of being denied, in which case significant time would have been

 totally wasted if a stay had been granted.” Id. at *5-6 (footnote omitted). Judge Rakoff further

 explained that even if the petition were granted, it would still “be helpful for the four cases before

 this Court to move forward in the meantime” because, in his experience in presiding over MDL

 cases, the MDL transferee judge ultimately does benefit from the individual cases moving forward

 while awaiting the Panel’s ruling. Id. at *6. “This is because the preliminary disputes arising in

 these earlier proceedings enable the MDL judge to quickly learn what kinds of discovery and other

 pre-trial issues are likely to arise in the now-centralized cases, and, more generally, to get a feel

 for what these cases are really about.” Id. Finally, Judge Rakoff stated that “no party materially

 suffers from the fact that some initial motion practice or discovery has transpired before the MDL

 takes effect. On the contrary, it helps to move the cases forward,” is “quite helpful to the MDL

 judge,” and “ultimately saves the parties time and expense as well.” Id. at *6-7.

        Judge Rakoff’s ruling applies with equal force here. The earliest Panel hearing date is the

 end of May with a ruling likely in mid-June, at least three months from now. There is likely to be

 fervent opposition to an industry-wide MDL and it has a substantial chance of being denied,

 particularly given that consolidations are already happening in other Districts in the other baby

 food cases, as described above. And ironically, the proponents who filed the MDL have suggested

 this very Court as the transferee court. As such, consolidation of the cases at this time as requested

 would not waste any judicial resources. Accordingly, the Walls plaintiff’s “suggestion” of a stay

 should be denied.

IV.     CONCLUSION

        For the reasons stated above, the Stewart Plaintiffs respectfully request that the Court (1)

 grant consolidation at this time of all the Related Actions, including Walls to the extent it alleges



                                                  17
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 23 of 25 PageID #: 289




 consumer protection type claims; (2) order that a separate track be created for the PI Claims in

 Walls (and any other PI Claims subsequently filed) and that there be coordinated discovery

 between the Related Actions and the PI Claims for pre-trial purposes; (3) set the deadline for the

 filing of motions seeking interim lead counsel appointment pursuant to Fed. R. Civ. P. 23(g) of ten

 (10) business days following the entry of the consolidation order; and (4) set a deadline for the

 filing of a consolidated amended complaint for the Related Actions (and an amended complaint

 for the PI Claims) of forty-five (45) days following the entry of an order under Rule 23(g).

 Dated: March 22, 2021


                                              Respectfully submitted,

                                              /s/ Janine L. Pollack
                                              Janine L. Pollack, Esq.
                                              Michael Liskow, Esq.
                                              CALCATERRA POLLACK LLP
                                              1140 Avenue of the Americas
                                              9th Floor
                                              New York, New York 10036
                                              Phone: (917) 899-1765
                                              Fax: (332) 206-2073
                                              Email: jpollack@calcaterrapollack.com
                                              mliskow@calcaterrapollack.com

                                              GEORGE GESTEN MCDONALD, PLLC
                                              Lori G. Feldman
                                              102 Half Moon Bay Drive
                                              Croton-on-Hudson, New York 10520
                                              Phone: (561) 232-6002
                                              Fax: (888) 421-4173
                                              LFeldman@4-Justice.com




                                                 18
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 24 of 25 PageID #: 290




                                     GEORGE GESTEN MCDONALD, PLLC
                                     David J. George, Esq. (pro hac vice forthcoming)
                                     9897 Lake Worth Road, Suite 302
                                     Lake Worth, FL 33463
                                     Phone: (561) 232-6002
                                     Fax: (888) 421-4173
                                     DGeorge@4-Justice.com

                                     Attorneys for Plaintiffs Nicole Stewart, Elizabeth
                                     Agramonte and Summer Apicella and the Proposed
                                     Class in the Stewart Action




                                       19
Case 2:21-cv-00938-JMA-SIL Document 22 Filed 03/22/21 Page 25 of 25 PageID #: 291




                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on March 22, 2021, the foregoing was filed

 electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

 filing system. Parties may access this filing through the Court’s system.


                                                 /s/ Janine L. Pollack
                                                  Janine L. Pollack




                                                   20
